Citation Nr: 0307627	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether a September 1968 decision of the RO granting 
entitlement to service connection for residuals of a shrapnel 
wound of the right thigh, with assignment of a 10 percent 
evaluation, constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  The evidence of record at the time of the September 1968 
rating decision showed that the veteran sustained a shrapnel 
wound to the right thigh, resulting in moderate loss of 
underlying tissue.  

2.  The 10 percent rating assigned for residuals of a right 
thigh shrapnel wound under Diagnostic Code 5315 was 
reasonably supported by the evidence then of record.

3.  The September 1968 rating decision, wherein the RO 
granted entitlement to service connection for residuals of a 
shrapnel wound of the right thigh, and assigned a rating of 
10 percent, did not constitute the kind of error of fact or 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.


CONCLUSION OF LAW

The September 1968 rating decision wherein the RO granted 
entitlement to service connection for residuals of a shrapnel 
wound of the right thigh, with assigning of a 10 percent 
evaluation, did not contain CUE.  38 C.F.R. § 3.105(a) 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the incurrence of 
multiple shrapnel wounds to the left knee, right thigh and 
right ankle in June 1967.  The veteran received a soft tissue 
wound of the right thigh.  The wounds were debrided and 
irrigated on the date of injury.  The thigh wound was 
debrided and left open.  The veteran was air evacuated for 
further treatment.  

On admission, the examiner noted the clean soft tissue injury 
of the right thigh, measuring approximately 4 inches.  The 
veteran was treated with posterior plaster splints and 
dressing changes.  The wounds of both thighs were closed 
under local anesthetic on the fourth hospital day.  The right 
wound developed a superficial abscess that was opened and 
drained, with subsequent healing by secondary intention.  The 
examiner anticipated that the veteran would be fit for full 
duty in approximately four to six weeks.  In September 1967, 
he was discharged from the hospital.  

On the separation examination of May 1968, the examiner noted 
a 5-inch scar on the right thigh.  

In May 1968, the veteran filed a claim alleging entitlement 
to service connection for various disabilities, including the 
shrapnel wound of the right thigh.  

Pursuant to the claim, a VA examination was conducted in June 
1968.  The veteran reported sensory complaints such as 
numbness, and an "electricity" feeling going down the leg, 
sometimes all the way down to the toe.  Usually, the 
sensation stopped at the knee.  



X-rays of the right thigh were obtained, and did not show any 
foreign bodies or abnormalities.  On examination of the left 
extremity, the examiner found that the veteran tended to bear 
more weight on his right leg.  There was a full range of 
motion of the knee joints, and the quadriceps circumferences 
were equal bilaterally.  On the anteromedial side of the 
right thigh, the examiner noticed a 4 1/2 inch by 1 inch scar, 
with moderate loss of underlying muscle tissue.  Pressure 
over the upper end of the scar caused an electric shock type 
pain to shoot down the knee.  Voluntary tightening of the 
muscles in that area shot a pain all the way down to the 
middle toe of the right foot.  However, there was no loss of 
sensation to sharp and dull in the surrounding area of the 
thigh, and both reflexes were normal.  The examiner diagnosed 
multiple shrapnel wounds of the left ankle, both thighs, left 
axilla and head.  

By rating action of September 1968, the RO granted service 
connection for multiple shrapnel wounds.  A 10 percent rating 
was assigned for shrapnel wounds of the right thigh, 
effective May 18, 1968.  The RO noted the wounds listed at 
the time of the veteran's admission for treatment in June 
1967.  The RO also recited the VA examination findings of the 
scar on the right thigh, moderate loss of underlying tissue 
and pain on pressure.  Notice of the decision was issued in 
October 1968.

In an October 1968 statement, the veteran referred to the 
notification of the September 1968 decision, and stated his 
concern regarding the claim for a scar on the top of his 
head.  The rating of the right thigh wound was not mentioned.


Criteria

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).

The laws and regulations, recited below, were in effect at 
the time of the RO's September 1968 rating action.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  The duration of the initial, 
and any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41.

The importance of complete medical examination of injury 
cases at the time of first medical examination by the 
Department of Veterans Affairs cannot be overemphasized.  
When possible, this should include complete neurological and 
psychiatric examination, and other special examinations 
indicated by the physical condition, in addition to the 
required general and orthopedic or surgical examinations.  
When complete examinations are not conducted covering all 
systems of the body affected by disease or injury, it is 
impossible to visualize the nature and extent of the service 
connected disability.  Incomplete examination is a common 
cause of incorrect diagnosis, especially in the neurological 
and psychiatric fields, and frequently leaves the Department 
of Veterans Affairs in doubt as to the presence or absence of 
disabling conditions at the time of the examination.  
38 C.F.R. § 4.42.

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  

Thus, the muscles no longer work smoothly but pull against 
fascial planes and other muscles with which they are fused, 
so that delicate, coordinated movements are interfered with 
and there is loss of strength.  After prolonged exertion the 
stresses and strains due to these disarrangements bring about 
fatigue and pain, thus further interfering with the function 
of the part.  38 C.F.R. § 4.47.

As to the residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability and the starting point for 
physical examination is the superficial scar.  An accurate 
and full description of the scar must be furnished by the 
medical examiner, so that the disability from it may be 
intelligently visualized and evaluated.  Its location, 
length, width and depth will be described; whether it is 
painful, inflamed or keloid; adherent or nonadherent; whether 
it involves or distorts neighboring orifices; whether it is 
exerting traction or limiting normal motion of the parts 
involved; whether there is ankylosis of contiguous joints; 
whether there is bone or muscle loss; or muscle hernia, and 
if so, to what extent and how productive of interference with 
normal functions; whether there is associated lesion of a 
peripheral nerve (the nature and effects to be depicted by a 
neurologist, wherever possible).  38 C.F.R. § 4.48.

A description of the residuals of such a wound in terms of 
one or more superficial scars does not, however, evidence the 
application of medical knowledge and observation to the 
extent required.  The whole track of the missile should be 
envisaged in its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvements, either 
evidenced as disability or as inevitably resulting from the 
course of the missile.  The military records made at the time 
of the original injury should be consulted and considered in 
evaluating the final picture.  Particular attention should be 
given to tracing the complaints of claimants to their 
physical basis.  38 C.F.R. § 4.49.

Disability from injuries of muscles presents a special 
problem.  Shrapnel and shell fragments and high velocity 
bullets may inflict massive damage upon muscles with 
permanent residuals.  

The principal symptoms of disability from such muscle 
injuries are weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  The physical factors are 
intermuscular fusing and binding, and welding together of 
fascial planes and aponeurotic sheaths.  In those scar-bound 
muscles strength is impaired, the threshold of fatigue is 
lowered and delicate coordination is interfered with.  Skin 
scars are incidental and negligible.  It is the deep 
intramuscular and intermuscular scarring that is disabling.  
When a joint is ankylosed the muscles acting on that joint 
take no rating; for example, intrinsic shoulder girdle 
muscles when the shoulder joint is ankylosed.  On the other 
hand, injured extrinsic shoulder girdle muscles take a rating 
to be combined with ankylosis of the shoulder joint because 
their damage impairs the compensatory scapular movements 
which then have increased importance.  In ankylosis of the 
knee, the muscles of the hamstring group, if injured, take a 
rating for their action as hip extensors, but one step lower 
than the estimated degree.  38 C.F.R. § 4.50.  

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all of the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.51.

When an operative dissection is made in the area of old 
gunshot muscle wounds, as for nerve suture, removal of 
foreign body, excision of ragged scar, etc., the surgeon 
finds that the anatomical structures are so distorted that it 
is difficult or impossible to recognize the familiar muscle 
landmarks.  

There is intermuscular fusing and binding and obliteration of 
fascial planes.  So-called penniform muscles have a type of 
structure which permits the maximum cross section of muscle 
tissues for the space occupied.  Most muscles of the 
extremities are of this type and these muscles often have 
their parallel aponeurotic sheaths welded together by scar 
tissue wherever the slanting muscle fibers which normally 
connect them have been destroyed.  The muscle fasiculi are 
found displaced in direction and their interspaces 
infiltrated with scar tissue.  It is obvious that when these 
crippled and scar-bound muscles are called on to act with 
other muscles are called on to act with other muscles in a 
movement they can no longer work smoothly, pulling evenly on 
their normal insertions, but pull in part against fascial 
planes and other muscles with which they are fused, so that a 
part of their force is misdirected.  Both strength and 
endurance must necessarily be impaired, the threshold of 
fatigue lowered and delicate coordinate movements interfered 
with.  These changes are the real factors in all disabilities 
residual to healed muscle wounds.  38 C.F.R. § 4.52.  

Every movement calls into action the muscles necessary for 
that movement constituting a definite muscle pattern which is 
invariable for that movement.  None of the muscles can be 
left out of action in performing the movement nor can any 
other muscle be called into play to execute the movement.  
Every movement requires full efficiency, the full complement 
of muscles included in its specified pattern.  If 1, or more, 
of the group is injured or destroyed the efficiency of the 
movement is permanently impaired.  It is the distortion of 
the intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of fascial planes and 
welding of aponeurotic sheaths that result in permanent 
residual disabilities.  The typical symptoms associated with 
severe muscle injuries are: Fatigue rapidly coming on after 
moderate use of the affected muscle groups; pain occurring 
shortly after the incidence of fatigue sensations, the type 
of pain being that which is characteristic of and normally 
associated with prolonged severe muscular effort (fatigue-
pain); inability to make certain movements with the same 
degree of strength as before injury; uncertainty in making 
certain movements, particularly when made quickly.  


When the subjective evidence in an individual case appears as 
the natural result of a pathological condition shown 
objectively, and particularly when consistent from time of 
first examination, i.e., when obviously not based upon 
information given to the claimant by previous examiners or 
relayed to him from the case file, it will be given due 
weight.  38 C.F.R. § 4.53.

Disabilities due to residuals of muscle injuries will be 
evaluated on the basis laid down in §§ 4.55 and 4.56 and on 
the type pictures appended to the ratings listed.  In the 
following schemes the skeletal muscles of the body are 
divided for rating purposes into 23 groups, in 8 anatomical 
regions: 4 groups for the shoulder girdle, 2 for the arm, 3 
for the forearm and hand, 3 for the foot and leg, 3 for the 
thigh, 3 for the pelvic girdle, 3 for the trunk, and 2 for 
the neck.  The facial muscles will be rated in accordance 
with interference with the functions supplied by the cranial 
nerves.  Four grades of severity of disabilities due to 
muscle injuries are here recognized for raging purposes: 
slight, moderate, moderately severe and severe.  The type 
pictures for these, as set forth in §§ 4.55 and 4.56, will be 
a basis for assigning ratings for each of the 23 muscle 
groups.  The type pictures are based on the cardinal symptoms 
of muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  
38 C.F.R. § 4.54.

Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group affected will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a).   


Two or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at an "intermediate" angle, 
except that with severe injuries involving the shoulder 
girdle and arm, the combination may not exceed the rating for 
unfavorable ankylosis of the scapulohumeral joint.  Cases of 
an unusually severe degree of disability involving the 
shoulder girdle and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the criteria in this 
section appears inadequate may be submitted to Central Office 
for consideration under 38 C.F.R. § 3.321(b) of this chapter.  
38 C.F.R. § 4.55(b).  

With definite limitation of the arc of motion, the rating for 
injuries to muscles affecting motion within the remaining arc 
may be combined but not to exceed ankylosis at an 
"intermediate" angle.  38 C.F.R. § 4.55(c).  

With ankylosis of the knee, the hamstring muscles (Group 
XIII) may, if severely injured, receive the rating for the 
moderately severe degree of disability as a maximum in 
combination, and corresponding values for less severe 
injuries, the major function of these muscles being hip 
extension.  38 C.F.R. § 4.55(f).

Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(g).  

Under 38 C.F.R. § 4.56, muscle disabilities are evaluated as 
either slight, moderate, moderately severe, or severe.  

For slight muscle injuries, the type of injury includes a 
simple wound of muscle without debridement, infection or 
effects of laceration.  History and complaint include service 
department record of would of slight severity or relatively 
brief treatment and return to duty.  Healing with good 
functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objective 
findings include minimum scar; slight, if any evidence of 
fascial defect or atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a).

The type of injury for moderate disability of muscles 
includes through and through or deep penetrating wound of 
short track by single bullet or small shell or shrapnel 
fragment are to be considered of at least moderate degree.  
Absence of explosive effect of high velocity missile and of 
residuals debridement or of prolonged infection.  History and 
complaint includes service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.  
Objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relative short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  38 C.F.R. 
§ 4.56(b).  

For moderately severe disability of muscles, the type of 
injury includes through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrisation.  
History and complaint includes service department record or 
other sufficient evidence showing hospitalization for 
prolonged period in service for treatment of wound of severe 
grade.  Record in file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up to production standards is to 
be considered, if present.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56 (c).

The type of injury for severe disability of muscles includes 
through and  through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or explosive effect of high velocity missile, or shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  History and complaint includes the 
aggravated form of moderately severe.  Objective findings 
include extensive ragged, depressed and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of missile.  Palpation shows moderate or extensive 
loss of deep fascia or muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show  
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to Faradism compared with the sound 
side may be present.  Visible or measured atrophy may or may 
not be present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone without true 
skin covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), an induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d).  

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of the bone, ankylosis, 
etc.  The location of foreign bodies may establish the extent 
of penetration and consequent damage.  It may not be too 
readily assumed that only one muscle, or group of muscles is 
damaged.  A through and through injury, with muscle damage, 
is always at least a moderate injury, for each group of 
muscles damaged.  

This section is to be taken as establishing entitlement to 
rating of severe grade when there is history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile.  There are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons repaired by suture, and in such cases requirements 
for severe ratings are not necessarily met.  38 C.F.R. 
§ 4.72.

Under 38 C.F.R. § 4.73, Diagnostic Code 5315, a 10 percent 
rating is assigned for moderate injury to Muscle Group XV.  A 
20 percent rating is assigned for moderately severe muscle 
injury, and a maximum rating of 30 percent is assigned for 
severe injury.  


Analysis

Preliminary Matter: Duty to Assist

At the outset, the Board notes that since the veteran 
initiated his CUE claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  This liberalizing law is 
not applicable to this appeal.  The  United States Court of 
Appeals for Veterans Claims (CAVC) has held that, as a matter 
of law, the VCAA is inapplicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).


CUE

In September 1968, the RO granted entitlement to service 
connection for residuals of a right thigh shrapnel wound, and 
assigned a 10 percent rating.  Appellate action was not 
initiated, and the decision became final.  See 38 U.S.C.A. 
§ 7105 (West 1991).  

In February 2001, the veteran filed a claim alleging CUE in 
the September 1968 rating action for failure to assign a 
rating greater than 10 percent.  He specifically argued that 
his right thigh should have been rated as severe rather than 
moderate since his wound took a long time to heal and he 
experienced pain and was left with a scar measuring four 
inches.  

When the RO made its determination in September 1968, the 
record included the veteran's service medical records and a 
VA examination report dated in 1968.  The service medical 
records reflect the incurrence of a soft tissue wound which 
required debridement, and a residual scar measuring 
approximately 4 inches.  Clearly, the need for 
hospitalization and debridement of the wound indicates that 
the type of injury and history and complaint would have been 
considered moderate given the provisions of 38 C.F.R. 
§ 4.56(b).  On the VA examination, conducted a month after 
the veteran's separation from service and almost a year after 
his discharge from the hospital for treatment, the examiner 
noted moderate loss of the underlying muscle tissue.  This is 
consistent with moderate loss of deep fascia, muscle 
substance or impairment of muscle tonus which are listed 
among the objective findings for moderate muscle injuries 
under 38 C.F.R. § 4.56(b).  Given the reported findings of 
record and the applicable criteria, the assignment of a 10 
percent rating for a moderate injury of Muscle Group XV in 
the September 1968 rating decision was reasonable.

It can be argued that given the provisions of 38 C.F.R. 
§ 4.56(c), the RO could have determined that the right thigh 
wound was of a moderately severe degree, therefore resulting 
in the assignment of a 20 percent rating.  The veteran's 
wounds required hospitalization from June to September 1967, 
and the development of the superficial abscess could be 
comparable to prolonged infection.  However, other factors, 
such as the treatment for other shrapnel injuries, the 
veteran's anticipated fitness for full duty in approximately 
four to six weeks, and no other complaints or findings noted 
on the separation examination, were of record in 1968.  




It is noted that the finding of moderate loss of underlying 
muscle tissue would have met the requirement of moderate loss 
of deep fascia, or loss of muscle substance, or moderate loss 
of firms resistance when compared to the sound side, which 
are among the factors used to determine if the injury is 
moderately severe.  However, the severity of the muscle 
injury is a matter of judgment, and the Board does find that 
the September 1968 rating decision contained CUE for failing 
to assign a rating greater than 10 percent for the shrapnel 
wound to the right thigh.  Furthermore, under Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), more than a simple 
disagreement as to how the facts were weighed or evaluated is 
needed to show CUE.  

The assignment of a 10 percent rating under Diagnostic Code 
5315 was reasonable based on the evidence then of record.  
Therefore, from a review of the evidence of record at the 
time of the September 1968 RO rating decision, the Board 
cannot conclude that there was CUE for failure to assign a 
rating greater than 10 percent.  

The veteran has presented arguments concerning a tender and 
painful scar.  As noted on the VA examination of 1968, the 
veteran had various sensory complaints.  However, 38 C.F.R. 
§ 4.55(g), which was in effect in 1968, did not allow 
combining the ratings for muscle injuries and peripheral 
nerve paralysis for the same part unless different functions 
are affected.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the CAVC held 
that a veteran could be rated separately for a disability 
involving a scar, disfigurement, and muscle injury, where 
none of the symptomatology for any of the conditions was 
duplicative or overlapping with the symptomatology of the 
other conditions.  The ratings could then be combined.  
Although this case is similar to Esteban, such considerations 
did not exist when the shrapnel wound was rated in 1968 and 
would not have altered the outcome of this case.  

Therefore, based on the above discussion, the Board is unable 
to find that the September 1968 assignment of a 10 percent 
rating for residuals of a shrapnel wound to the right thigh 
involved CUE.  It has not been shown that incorrect facts 
were before the RO at that time, or that the law and 
regulations in effect in 1968 were incorrectly applied so as 
to otherwise provide a basis for a finding of CUE.

ORDER

The September 1968 rating decision wherein the RO granted 
entitlement to service connection for residuals of a shrapnel 
wound of the right thigh, with assignment of a 10 percent 
evaluation did not constitute CUE.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

